SUMMARY ORDER

UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the district court be AFFIRMED.
Gwendolyn 0. Austin appeals the district court’s grant of summary judgment dismissing her action against Ford Models, Inc. for unlawful termination under Title VII and the Age Discrimination in Employment Act. We affirm for substantially the reasons stated in Magistrate Judge Peck’s Opinion and Order. See Gwendolyn O. Austin v. Ford Models, Inc., 95 Civ. 3731, 2000 WL 1752966 (S.D.N.Y. Nov. 29, 2000).